
	

113 HRES 100 IH: Supporting the goals and ideals of National Middle Level Education Month.
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 100
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Mr. Grijalva
			 submitted the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Middle Level Education Month.
	
	
		Whereas the National Association of Secondary School
			 Principals, the Association for Middle Level Education, the National Forum to
			 Accelerate Middle Grades Reform, and the National Association of Elementary
			 School Principals have declared the month of March 2013 as National Middle
			 Level Education Month;
		Whereas schools that educate middle grades students play a
			 critical function in the Nation’s educational system in that they are
			 responsible for educating young adolescents between the ages of 10 and 15
			 (grades 5 through 9) that are undergoing rapid and dramatic changes in their
			 physical, intellectual, social, emotional, and moral development;
		Whereas each day nearly 24,000,000 young adolescents enter
			 school deserving what research and practice have shown to help middle grades
			 students achieve, including challenging and engaging instruction, teachers and
			 administrators that are knowledgeable and prepared in order to provide young
			 adolescents with a safe, challenging, and supportive learning environment, and
			 organizational structures that banish anonymity and promote personalization,
			 collaboration, and social equity;
		Whereas the habits and values established during early
			 adolescence have a critical, life-long influence that directly impacts the
			 future health and welfare of the Nation;
		Whereas research has found that the academic achievement
			 of eighth grade students has a larger impact on their readiness for college by
			 the end of high school than anything that happens academically in high
			 school;
		Whereas in order to improve graduation rates and prepare
			 students to be life-long learners ready for college, career, and citizenship, a
			 deeper public understanding of the distinctive mission of the middle level is
			 necessary; and
		Whereas the month of March 2013 has been declared as
			 National Middle Level Education Month by numerous educational groups: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Middle Level Education Month;
			(2)honors and recognizes the importance of
			 middle level education and the contributions of those who educate this unique
			 age group; and
			(3)encourages the
			 people of the United States to observe National Middle Level Education Month by
			 taking opportunities to visit schools that educate middle grades students and
			 celebrate the schools that are responsible for educating the Nation’s young
			 adolescents.
			
